Citation Nr: 1745449	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-19 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent for chronic lumbar myofascial pain with degenerative changes.  

2.  Entitlement to an increased rating for bilateral foot disabilities including plantar fasciitis, metatarsalgia, and arthritis. 


REPRESENTATION

Veteran represented by:  Attorney Douglas Sullivan


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse



ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to March 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
In February 2016, in support of this claim, the Veteran testified at a hearing before Veterans Law Judge who is no longer with the Board.  In a July 2017 letter, the Board notified the Veteran of her right to request an additional hearing.  Because the Veteran did not request another hearing within 30 days of this letter, the Board has assumed she does want another hearing and will proceed to adjudicate the matters.  A transcript of the hearing is of record and has been reviewed by the undersigned.  

The issue of entitlement to a temporary total disability rating for convalescence after a July 2013 foot surgery has been raised by the record in July 2013 medical records, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.






REMAND


Low back disability

The Veteran is requesting a higher initial rating for her low back disability, currently rated at 10 percent under diagnostic code 5237.  Her February 2016 VA examination is not in compliance with the U.S. Court of Appeals for Veterans Claims' decision in Correia v. McDonald because the examiner did not report results of both active and passive range of motion testing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This information is necessary because the Veteran's disability rating is dependent on her range of motion.  Accordingly, a remand is necessary to arrange a new examination that provides this information.  

Foot disabilities 

The Veteran's bilateral foot disability is rated as 30 percent disabling by analogy under diagnostic code 5276, the diagnostic code for flat feet.  The Board notes that this disability has been rated at 30 percent disabling for more than 20 years; accordingly, this rating may not be reduced absent a showing of fraud (not shown here).  38 C.F.R. § 3.951.  However, it is permissible to change the diagnostic code assigned to a service-connected disability if doing so would not reduce the rating.  Read v. Shinseki, 651 F. 3d 129 (Fed. Cir. 2011).

The February 2016 VA examiner listed the Veteran's diagnoses as bilateral metatarsalgia, bilateral plantar fasciitis, and bilateral degenerative arthritis.  The evidence also shows that she has a history of hammertoes, although these may have been surgically corrected.  Notably, despite the Veteran's foot disability being rated under diagnostic coded 5276, which is commonly used to rate plantar fasciitis by analogy, the examiner did not provide the information needed to rate the Veteran under this diagnostic code.  

On remand, the examiner should provide information necessary for rating under diagnostic code 5276, diagnostic code 5279 (the diagnostic code for metatarsalgia), diagnostic code 5282 (the diagnostic code for hammertoes), diagnostic code 5003 (the diagnostic code for arthritis), and diagnostic code 5284 (the diagnostic code for foot injuries), including a discussion of the severity of the Veteran's overall foot conditions.  After providing the necessary information, the examiner should, if feasible and to the extent possible, attribute the Veteran's symptoms including severe pain, swelling, and muscle spasms to a specific disability or disabilities.  The AOJ should then re-adjudicate the claim, assigning separate ratings for each identified compensable disability, if warranted.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA or adequately identified treatment records related to the Veteran's service-connected back and foot disabilities.  

2.  Then schedule the Veteran for an appropriate VA examination to assess the severity of her service-connected back and foot disabilities.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  For the back: The examiner must describe all impairments of the Veteran's back disability; make determinations regarding range of motion, including any additional functional impairment; and identify any related neurological symptoms.

The examiner must test active and passive range of motion, and provide weight-bearing and non-weight-bearing information, or detail why such testing is not necessary.  Range of motion should be expressed in terms of degrees for active and passive motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's back disability (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms she experiences during flare ups and provide an opinion based on that information).  The examiner's comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  

For the feet: 

The examiner should have available for review a copy of the criteria in 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284 and § 4.59, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of reported symptoms (pain, swelling, muscle spasms, etc.) and functional impairment and attribute these symptoms and impairment to a specific diagnosed disability or disabilities.  If it is not feasible to provide this information, the examiner should so state and explain why.   

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

3.  The AOJ should then readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and give the Veteran and her attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claims.  38 C.F.R. § 20.1100(b) (2016).


